PER CURIAM:
*408Dr. Thomas Engel appeals from the trial court's judgment in favor of the Curators of the University of Missouri, Dr. Noah Manring, Dr. James Thompson, and Dr. Scott Kovaleski (collectively Defendants) on Engel's claims against them for breach of the covenant of good faith and fair dealing, declaratory judgment, tortious interference with contract, and violation of the Fifth and Fourteenth Amendments to the U.S. Constitution and 42 USC 1983. He raises five points on appeal challenging the trial court's grant of Defendants' various motions for summary judgment and judgment on the pleadings. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).